Citation Nr: 1201186	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left hip disorder.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to July 1971. 

This matter is on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claim on appeal involves entitlement to service connection for a left hip disorder, which the Veteran originally submitted in April 2007.  The denial of the claim has been on the basis that a diagnosed left hip disorder has not been shown.  For the reasons below, the Board disagrees that a left hip disorder has not been shown, and that further development is necessary.  

First, the Veteran's claim of a left hip disorder may have been construed too narrowly.  Specifically, while the RO has repeatedly found that there was no diagnosed disorder in the left hip, it has not addressed the possibility that the Veteran was referring to well-documented complaints of radiating pain in his left hip and leg as a result of his service-connected low back disability.  In fact, such complaints were noted during active duty, where he was diagnosed with sciatica, characterized by radiating pain down the left leg.  This in-service diagnosis was also specifically noted by a VA examiner in June 2010.  

When considering a veteran's pro se claim for benefits, VA is required to give a "sympathetic reading" to his or her claims by determining all potential claims raised by the evidence.  Regardless of whether the claim specifically lists a particular disorder, VA is nonetheless obligated to adjudicate all issues raised by a liberal reading of all the evidence in the record.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009).
In this case, the Veteran has never described his left hip disorder in any detail, nor has he indicated his intent to limit his left hip claim so as to exclude his claimed history of radiating pain in the left lower extremity.  Indeed, as a lay person, he would not in most cases be competent to make such a distinction.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (as a lay person, a veteran is not competent to self-diagnose disorders unless they are identifiable by unique and readily identifiable features); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim is not for a specific medical condition, but rather for the effects the medical condition causes him or her).  Therefore, these complaints of radiating pain should be considered part of the claim on appeal.  

It is possible that much of this confusion could have been resolved had the RO, when granting service connection for the Veteran's low back disorder in April 2011, included a discussion as to whether a separate rating was warranted for his radiating pain in the left hip and leg, as is required by VA regulations.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2011) ("Evaluate any associated objective abnormalities . . . separately under the appropriate diagnostic code").  However, as the RO apparently did not consider this aspect of the claim and, on remand, should consider whether the Veteran is entitled to a separate rating on this basis.  

Next, even if the RO had considered the effects of radiating pain, a remand of this claim would still be necessary, as the record now includes evidence (acquired since the most recent denial in June 2008) indicating a current left hip disorder.  Specifically, the record now includes a December 2010 radiological imaging report which noted mild degenerative changes in the hip (or "coxofemoral") joints.  Therefore, given the Veteran's hip complaints during active duty, a VA opinion is now required in order to determine whether his hip arthritis is related to active duty.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that a large amount of evidence, including the above mentioned VA examination from June 2010 as well as the radiographic imaging report from December 2010, has been added to the record since most recent statement of the case.  None of this evidence has been accompanied by a waiver of RO/AMC consideration.  Under laws administered by VA, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Therefore, in addition to the above reasons for this remand, it is appropriate that this evidence be first considered by the RO prior to Board review.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in San Juan Puerto Rico, since April 2011.  Any private treatment records relating to the Veteran's spine or hip disorder that has not been associated with the claims file should also be associated with the record after obtaining his authorization.

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any left hip disorder, to include neuropathy, sciatica or any disorder to the hip joint itself.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any current left hip disorder had its onset in, or is otherwise etiologically related to active service.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.

With regard to any diagnosis of neuropathy in the left hip or lower left extremity, the examiner is asked to state the extent to which such symptomatology is related to his service-connected diabetic neuropathy and/or low back disability as opposed to any other etiology.  

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his symptoms during active duty service, and the presence of any underlying pathology.

3.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


